Citation Nr: 1716800	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Harold H. Hoffman III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, as relevant denied a rating in excess of 50 percent for PTSD.  

The matter was remanded in October 2013 to schedule the Veteran for a hearing before a Veteran Law Judge sitting at the RO.  Subsequently, in June 2014, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  

During the June 2014 hearing, the Veteran and his representative at the time indicated that the Veteran wished to withdraw his PTSD claim and, thereafter, the Board dismissed the claim on such basis in August 2014.  However, the Conclusion of Law and Order sections in the August 2014 Board decision did not explicitly state that the Veteran's claim for an increased rating for PTSD was dismissed.  Subsequently, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case in November 2014 addressing his claim for an increased rating for PTSD.  Thereafter, a Corrective Order was issued by the Board in February 2015 to amend the August 2014 Board decision to clearly reflect the dismissal of such issue.  

The Veteran then appealed the Board's dismissal of this claim in March 2015 to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision which vacated the dismissal and remanded the matter to the Board for further action.  Specifically, the Court found that the Board did not provide adequate reasons and bases in its August 2014 and February 2015 rulings regarding whether statements made during the hearing complied with the standards for withdrawal of an issue found in 38 C.F.R. § 20.204 and Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Consequently, the Court vacated the Board's dismissal and remanded the matter for readjudication.  As such, in light of the Veteran's appeal of the dismissal to the Court, it is clear that he did not intend to withdraw such claim at the June 2014 hearing and, as such, the Board will address the merits of such claim herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In this regard, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was last examined by VA in November 2011, over five years ago.  While the mere passage of time is not a basis for requiring a new examination, subsequent VA treatment records indicate that such condition may have worsened in severity since his last VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this regard, the Veteran indicated he frequently has suicidal thoughts while speaking with a VA social worker in July 2013.  During a VA psychiatric assessment conducted a few days later, he reported experiencing nightmares every night, sleeping two to three hours per night, and experiencing flashbacks of combat experiences three to four times per week.  Then, while seeking VA treatment for a psychiatric issue in May 2014, the Veteran reported experiencing increased depression and insomnia.  Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the November 2011 VA examination, a remand is necessary to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records from the Columbia, South Carolina, VA Medical Center from August 2014 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from August 2014 to the present from the Columbia, South Carolina, VA Medical Center.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD, to include the impact such symptomatology has on his social and occupational functioning.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






